Citation Nr: 1025035	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for service 
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and service officer


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1969.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2009, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.

The Board also received additional evidence from the Veteran in 
November 2009.  The Veteran's representative filed a memo in May 
2010 waving the Veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Once the 
Secretary undertakes the effort to provide an examination, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 
(2009).  


In this case, the Veteran was afforded a VA audiological 
examination in October 2007 that established a diagnosis of 
bilateral hearing loss that was related to service.  Based on 
that examination, a zero percent evaluation was assigned.  The 
Veteran disagreed with the evaluation and asserted that the 
examination was inadequate.  The Veteran testified that he felt 
threatened by the examiner and that the results were inaccurate.  
The Veteran was afforded another examination in July 2009.  The 
examiner, however, was the same audiologist that performed the 
examination in October 2007.  The Board finds that to ensure that 
an accurate and adequate disability picture is portrayed, another 
examination should be conducted by an audiologist that has not 
previously examined the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
audiological examination, with an audiologist 
who has not previously examined the Veteran, 
to determine the severity of his service 
connected bilateral hearing loss. The 
examiner should review the claims file in 
conjunction with the examination.  The 
examination should encompass pure tone 
threshold testing (in decibels) and Maryland 
CNC speech recognition testing.  The examiner 
should also comment on the functional effects 
of the Veteran's hearing loss disability on 
his occupational status and his everyday 
life.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007).

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN E. ORMOND, JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


